     Case 3:18-cr-00119-RS Document 151 Filed 01/29/19 Page 1 of 2



 1   Law Offices of
     GEORGE C. BOISSEAU
 2   State Bar Number 75872
     740 4th Street
 3   Second Floor
     Santa Rosa, California 95404
 4   Phone: (707) 578-5636
     Fax: (707) 578-1141
 5   E-Mail: boisseaugc@msn.com
 6   Attorney for Defendant
     MARIO REYES
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     )        CR-18-0119-RS
11                                                 )
                    Plaintiff,                     )        STIPULATION AND [PROPOSED]
12                                                 )        ORDER MODIFYING CONDITIONS
     v.                                            )        OF RELEASE AUTHORIZING
13                                                 )        OUT-OF-DISTRICT TRAVEL
     MARIO REYES,                                  )
14                                                 )
                    Defendant.                     )
15                                                 )
16
17          Upon the request of the defendant, MARIO REYES, by and through defendant's
18   counsel of record, George C. Boisseau, and upon agreement of the United States and the United
19   States Pre-Trial Services, and good cause appearing,
20          The conditions of release are modified so that MARIO REYES may travel to the
21   Central District of California for a family vacation from February 8, 2019 to February 11, 2019.
22          Pre-Trial Services shall impose any reasonable conditions upon defendant while he is
23   staying in the Central District of California in their discretion. Defendant shall in advance
24   advise Pretrial Services of his travel plans and Pretrial Services may set reasonable conditions
25   on defendant's travel in their discretion.
26
27
28




                                                       1
     Case 3:18-cr-00119-RS Document 151 Filed 01/29/19 Page 2 of 2



 1            ALL OTHER TERMS AND CONDITIONS OF PRETRIAL RELEASE ARE TO
 2   REMAIN UNCHANGED.
 3            SO STIPULATED.
 4            Dated: January 25, 2019
 5                                                                 /s/
                                                               GEORGE C. BOISSEAU
 6
                                                               Attorney for Defendant
 7                                                             MARIO REYES
 8            IT IS SO STIPULATED.
 9            Dated: January 25, 2019
10
                                                                      /s/
11                                                             ANDREW SCOBLE
                                                               Assistant United States Attorney
12
13
                                                  ORDER
14
              GOOD CAUSE APPEARING, it is hereby ordered that the conditions of release for
15
     defendant MARIO REYES be modified so that he travel to the Central District of California
16
     from February 8, 2019 to February 11, 2019 for a family vacation.
17
              Pre-Trial Services shall impose any reasonable conditions upon defendant while he is
18
     staying in the Central District of California in their discretion. Defendant shall in advance
19
     advise Pretrial Services of his travel plans and Pretrial Services may set reasonable conditions
20
     on defendant's travel in their discretion and all other terms and conditions of pretrial release are
21
     to remain unchanged.
22
              IT IS SO ORDERED.
23
              Dated: 1/30/19
24
25
26                                                             HON. ELIZABETH D. LAPORTE
                                                               United States Magistrate Judge
27                                                             Northern District of California
28




                                                      2
